CONCURRING STATEMENT BY
KLEIN, J.:
¶ 1 In this case, it seems clear that Jacobs was not denied her right to allocution. As noted by the majority, she made a statement to the court, finishing by saying “And I think that’s all I really want to say, Your Honor. And I thank you, again.” Although Jacobs subsequently wanted to dispute a statement by the judge concerning her alleged prior attempt to starve herself, that does not implicate the right of allocution of which she already had availed herself; rather, it consists of an attempt to correct a misimpression by the judge, which, in any event, is better done by counsel, and in fact was done by counsel. Therefore, I agree that the judgment of sentence should be affirmed because (a) Jacobs was given her right to allocution and exercised it; and (b) her effort to correct an alleged misapprehension by the judge was best left to counsel who attempted to make the correction.
¶ 2 I write separately, however, because I do not find it appropriate to address such a fundamental constitutional right as the right of allocution in dicta, particularly where the Commonwealth prevailed with the panel below. It is clear from the record that allocution was not denied by the lower court.
¶ 3 The majority’s statement that denial of the right to allocution is not such a violation of a fundamental right that the sentence is nonetheless legal is not essential to the disposition of this case.
¶ 4 Moreover, I believe it is particularly inappropriate to overrule the prior holding of this Court in Commonwealth v. Newton, 875 A.2d 1088 (Pa.Super.2005), in a case where it is unnecessary to reach the issue. There probably will be other cases where the right to allocution is actually denied and then there will be the opportunity to review the issue. The majority states that Newton was “arguably inconsistent” with another recent en banc case of this Court, Commonwealth v. Berry, 877 A.2d 479 (Pa.Super.2005). See Majority Opinion, — Pa. at—, 900 A2d at 372. However, as this majority notes, the Berry majority specifically “took no position on this issue.” Majority Opinion, — Pa. at—n. 7, 900 A.2d at 376 n. 7.10
¶ 5 Newton, on the other hand, carefully examined this precise issue. There, the Court rejected the Commonwealth’s argument that the allocution claim was waived *378because it was not raised at sentencing or in a post-sentence motion, and, citing a well-rooted line of precedent, held that allocution claims are appealable as of right. See id. at 1090-1091.
¶ 6 While the right of allocution is specifically provided by Pa.R.Crim.P. 704(C)(1), in a case cited by the majority, Commonwealth v. Thomas, 520 Pa. 206, 553 A.2d 918 (1989), our Supreme Court discussed the importance of the right of a defendant to speak for himself or herself. Speaking through former Chief Justice John P. Flaherty, the Supreme Court held that the right of allocution is so fundamental that if denied there is no need to show prejudice. In Thomas, the defendant never even requested the right of allocution, but the trial judge failed to inform him of his right of allocution.
¶ 7 In the wake of the instant opinion, practitioners and other courts throughout the Commonwealth will be faced with the dilemma of whether to follow the dicta in this en banc case, or the specific holding to the contrary by a panel of this Court in Newton.
¶ 8 I think we should await a case where a trial judge totally denies a right to allo-cution requested by a defendant, or cuts that defendant off prematurely when the defendant is speaking, before making the decision as to whether an actual denial of the right of allocution affects the legality of the sentence.
¶ 9 I question how the failure to afford such a fundamental right has no effect on the legality of the sentence whereas waiting a few weeks after sentencing to receive facts regarding restitution does. See, e.g., Commonwealth v. Mariani, 869 A.2d 484 (Pa.Super.2005). As in the cases of restitution and merger, I believe that the term “legality” comprises more than a rote finding that the sentence is still within the statutory maximum term of confinement.
¶ 10 Nonetheless, I believe that we should await a case that squarely presents the issue of the denial of the right to allocution before dealing with the issue of “legality” and “waiver.”

. Moreover, Newton was decided prior to Berry, and our Supreme Court has since declined to review Newton.